Citation Nr: 1100716	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  05-17 520A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD) with depression and anxiety.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel




INTRODUCTION

The appellant served on active duty from September 1968 to 
February 1970.

This matter is before the Board of Veterans' Appeals (Board) on 
remand from the United States Court of Appeals for Veterans 
Claims (Court).  In a June 2010 Order, the Court endorsed a June 
2010 joint motion for remand, and vacated the portion of a 
January 2010 Board decision that denied a claim for service 
connection for PTSD.

In January 2010, this case was before the Board following an 
August 2009 Court order, in which the Court endorsed a July 2009 
joint motion for remand, vacated the portion of the March 2008 
Board decision that, in pertinent part, reopened and denied the 
PTSD claim, and remanded the matter for compliance with the 
instructions in the joint motion.

In March 2008, the matter of the claim for service connection for 
PTSD came before the Board on appeal from a February 2000 rating 
decision of the RO in Chicago, Illinois, which declined reopening 
of the claim.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

The Board will remand this case for further development.  

The June 2010 joint motion for remand instructs that the Board 
consider the case of Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
The claims file reflects some disagreement over the appropriate 
diagnosis of the current disability.  This joint motion requires 
that the Board explain the scope of the appellant's claim.  The 
Board has, to this point, generally denied his claim on the basis 
of the lack of an inservice incurrence event.  In the previous 
decision, the Board noted that a VA examination report confirmed 
that the appellant's symptoms met the criteria for PTSD.  The 
Board addressed PTSD as the claimed disability.  The joint motion 
appears to require the Board to ascertain what the underlying 
psychiatric disability is; thus, the Board remands for a VA 
examination to determine the correct diagnosis.  As long as the 
diagnosis must be clarified to determine the scope of the claim, 
the Board also instructs that the VA examiner address the 
appellant's statements regarding the alleged inservice events, 
from which he now contends that his disability arises.  The 
appellant's claim stems from alleged inservice sexual assault he 
suffered during a personal assault, by three service members 
while in the Army.  These incidents have been described at length 
in the previous Board decisions.  The Board instructs that the 
examiner determine whether it is at least as likely as  not that 
the appellant's psychiatric disability is related to a disease, 
injury, or event in service to include any claimed inservice 
personal assault.

The appellant has also submitted more than one hundred pages of 
additional evidence and has not waived RO consideration of that 
evidence.  See 38 C.F.R. § 20.1304 (2010).  The Board remands to 
provide the RO an opportunity to review the evidence in the first 
instance.  The Board also notes that the appellant's 
representative has submitted a substantial number of VA treatment 
records, obtained in August 2010.  As the appellant appears to 
have ongoing treatment, the Board instructs that the appellant's 
current VA treatment records from August 2010 to the present be 
obtained for the record.  

The joint motion for remand also instructs that the Board make 
credibility determinations regarding the appellant's statements 
and his ex-wife's statements.  The Board will defer this action 
pending the VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the appellant's VA treatment 
records for psychiatric treatment from August 
2010 to the present.

2.  After obtaining the above evidence, to 
the extent available, schedule the appellant 
for a VA examination to determine (1) the 
diagnosis of any psychiatric disorder(s) 
which may be present, and (2) whether any 
such psychiatric disorder is at least as 
likely as not etiologically related to 
service to include the alleged inservice 
personal assaults.  The entire claims folder 
and a copy of this REMAND must be made 
available to the physician.  All indicated 
studies should be conducted, and the results 
reviewed before the final opinion.  

It would be helpful if the examiners would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiners should provide a 
complete rationale for any opinion provided.

3.  Then, the RO should readjudicate the 
claim on the merits.  If the benefits sought 
are not granted, the appellant and his 
representative should be furnished a SSOC and 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

